DETAILED ACTION
--In response to the after final amendment filed on 06/15/2021, the claims filed on 06/15/2021 are entered. Additionally, the remarks are addressed in the section below. And following the response to applicants arguments, an explanation of how the amended claims would be rejected is also provided.--
Response to Arguments
Applicant’s arguments, see Page 9 ¶2-¶3, filed 06/15/2021, with respect to the drawing objections of claims 46, 47, 55 and 59 have been fully considered and are persuasive.  The drawing objections of claims 46, 47, 55 and 59 of 12/16/2020 have been withdrawn. 
Applicant’s arguments, see Page 10 ¶1, filed 06/15/2021, with respect to the objections to claims 43-57 and 59-60 have been fully considered and are persuasive.  The objections to claims 43-57 and 59-60 of 12/16/2020 have been withdrawn. 
Applicant’s arguments, see Page 13 Line 6-8, filed 06/15/2021, with respect to the issues recited in paragraphs 41-34, 36-52, 54-57, and 66 of the final office action, have been fully considered and are persuasive.  The issues recited in paragraphs 41-34, 36-52, 54-57, and 66 of the final office action of 12/16/2020 have been withdrawn. 
Applicant’s arguments, see Page 13 Line 9-10, filed 06/15/2021, with respect to the rejection of claims 46, 47 and 59 have been fully considered and are persuasive.  The rejection of claims 46, 47 and 59 of 12/16/2020 have been withdrawn. 
Applicant’s arguments, see Page 13 Line 10-11, filed 06/15/2021, with respect to the § 112(b) rejection of claim 60 have been fully considered and are persuasive.  The § 112(b) rejection of claim 60 of 12/16/2020 has been withdrawn.
06/15/2021 addressed below have been fully considered but they are not persuasive. 
Page 11 ¶1-Page 12 ¶1: applicant traverse the 112(a) enablement rejection arguing that even though 43 states: "wherein this fluid coupling makes it possible, to change the drive speed of the pre-compressor independently of the rotation speed of the common drive motor or of the separate drive of the pre-compressor", that one of skill in the art would understand that what applicant really means to claim is that the hydrodynamic fluid coupling (i.e. "this fluid coupling in previously pending claim 43) makes it possible to decouple the drive speed of the [driving means from the driven means].
--Arguments not persuasive. Applicant is arguing language which is not found in the text of the claim. Additionally, in the remarks filed on 04/07/2020 (numbered page 17 Line 4-5 of remarks filed 04/07/2020) applicant admitted that "Logically, the maximum achievable speed is a question of the engine speed." thus admitting that the fluid coupling would not be able to change the driving speed of the pre-compressor independent of the common drive motor (i.e. the drive motor 40 in the instant application). Thus applicants arguments are not convincing, given that after a review of the prosecution history, the remarks filed on 04/07/2020 indicate that not even applicant believes that the text of claim 43 as written is enabled. Furthermore, while the pre-compressor may have a different speed from a speed of the main compressor, however the speed of the pre-compressor would be related to the speed of the main compressor and cannot be independently controlled as claimed. --

--Arguments not persuasive. to be clear the text of claim 49 states: "wherein in order to regulate the hydrodynamic fluid coupling, regulating elements for the infinitely variable adaptation of the rotational speed of the hydrodynamic fluid coupling are provided in the inflow and/or in the outflow of the operating fluid of the hydrodynamic fluid coupling." meaning that regulating elements which perform the function of: "the infinitely variable adaptation of the rotational speed of the fluid coupling" are provided in:
the inflow of the operating fluid of the fluid coupling; 
the outflow of the operating fluid of the fluid coupling; or 
the inflow of the operating fluid of the fluid coupling and the outflow of the operating fluid of the fluid coupling.
in traversing the rejection, applicant states that Page 15 line 26-Page 16 line 12 provides clear structure for how to regulate variable adaptation of the rotational speed of the hydrodynamic fluid coupling. 
the text of the cited portion of the specification states:
"In order to regulate the filling level of the fluid coupling it is appropriate to compare the desired final pressure of the compressor with the actual operating pressure. If the actual operating pressure is lower than the desired operating pressure, the filling of the fluid coupling can be increased until the maximum rotational speed is reached. If the aimed-at operating pressure is exceeded, the operating fluid in the fluid coupling is reduced in an analogous fashion until the desired operating pressure is reached. 

Monitoring the achieved admission pressure can also be used as an indication of the operating state of the fluid coupling." 
However, to perform the regulation as disclosed in the specification of the instant application, pressures must be determined before it is known what the appropriate action to be taken with the hydrodynamic fluid coupling is. However there is no explanation how this is achieved by the "suitable valves" disclosed. Therefore, the application fails to disclose sufficient structure to perform the entire function of providing "the infinitely variable adaptation of the rotational speed of the fluid coupling" as it is not disclosed how the "regulating elements" compare the desired final pressure of the compressor with the actual operating pressure [of the compressor] In order to regulate the filling level of the fluid coupling as stated in the portion of the specification cited by applicant.
Further it is unclear how the regulating function would be achieved with multiple regulating elements located only in either: the inflow of the operating fluid of the fluid coupling, or the outflow of the operating fluid of the fluid coupling, as covered by the scope of claim 49. Thus for at least the reasons discussed above, applicants arguments are not persuasive.--


--Arguments not persuasive. The various combinations of prior art references which are used to reject claim 43, would be able to address the claim language of: “wherein the hydrodynamic fluid coupling makes it possible, to change the drive speed of the pre-compressor independently of the rotational speed of the common drive motor or of a separate drive of the pre-compressor.” Within the same confines that the instant application is also able to address these same limitations given that each of the combinations has a hydrodynamic fluid coupling in a system with a main compressor and a pre-compressor. 
Furthermore, the examiner notes that applicant admitted in their remarks filed on 04/07/2020 that the speed of the pre-compressor depends on the speed of the common drive motor (i.e. the engine). See Page 17 Line 5-6 filed on 04/07/2020 which states: "Logically, the maximum achievable speed is a question of the engine speed." Therefore, even applicant admits that the instant application is not able to change the speed completely independent of the common drive motor (i.e. the engine). Therefore, applicants argument against the prior art not teaching the limitation "wherein this fluid coupling makes it possible, to change the drive speed of the pre-compressor independently of the rotation speed of the common drive motor or of the separate drive of the pre-compressor" are not persuasive.--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims filed on 06/15/2021 in the instant application are entered.
Election/Restrictions
Applicant’s previous election without traverse of SPECIES 2 (with injection - Figure 2) /sub-species A (common drive motor)/sub-sub-species II (internal combustion engine) in the reply filed on 08/29/2017 is noted.
Claim 50 is indicated as being withdrawn in the claims filed on 06/15/2021 in the instant application.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show  	“In compressors without fluid injection there is the possibility of integrating a corresponding circuit with a fluid for operating the fluid coupling or else of also using an included oil circuit for lubrication of the bearings and cooling of the housing.”
“It is also possible here to install this in an integrated fashion in the compressor housing of the main compressor or else accommodate the pre-compressor in a separate housing and to extract the fluid from the oil circuit for lubrication of the bearings and cooling of the housing of the main compressor and also to feed said fluid back into said oil circuit.”
as described in Paragraph 0042 the specification in the published application.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitation 
“regulating elements” 	(Claim 49)
coupled with functional language 
“for the infinitely variable adaptation of the rotational speed of the fluid coupling (55) are provided in the inflow and/or in the outflow of the operating fluid of the fluid coupling (55).” 
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder 
“regulating elements” 	(Claim 49)
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.

However the specification lacks a description of the specific structure encompassing these limitations. Please see the 112 2nd / 112 b rejection below.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 55 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 55 states:
The compressor system as claimed in claim 43, wherein the fluid of the lubrication circuit and/or cooling circuit for the bearings, the drive transmission and/or the housing cooling of the main compressor (30) is at least partially also the working medium of the fluid coupling (55) of the pre-compressor (20).
In the case of Claim 55 neither the operation of or structure of the "lubrication circuit" and/or "cooling circuit for the bearings, the drive transmission, and the (main compressor) housing" has been shown in the elected embodiment of Figure 2 (compressor system with fluid injection) or described in the specification in sufficient detail to clearly convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  	Claim 55 states that “wherein the fluid of the lubrication circuit and/or cooling circuit (bearings, drive transmission and/or housing cooling of main compressor) is at least partially also the working medium of the fluid coupling (55) of the pre-compressor (20)”. Thus at a minimum either the “fluid of the lubrication circuit” or “(the fluid of the) cooling circuit” as claimed is used at least in part as the working medium of the at least the fluid of the lubrication circuit and/or cooling circuit is partly used as the working medium for the hydrodynamic fluid coupling in a compressor system without injection (i.e. the elected embodiment of Figure 1).
Thus, for at least the reasons discussed above claim 55 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Additionally, it has been held that:
"The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention."
Univ. of California v. Eli Lilly and Co., 43 USPQ2d, 1398, 1406 (Fed. Cir. 1997)
Claims 43-45, 48-49, 51-57 and 60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for  	"at least one main compressor (30) to which pre-compressed gas is to be fed using at least one pre- compressor (20), wherein the at least one main compressor (30) is driven, as is also the at least one pre- compressor (20), by a common drive motor (40) or separate drives, wherein the at least one pre-compressor (20) is assigned a ", does not reasonably provide enablement for: 	"wherein (the hydrodynamic) fluid coupling (55) makes it possible, to change the drive speed of the pre-compressor (20) independently of the rotational speed of the common drive motor (40) or of the separate drive of the pre-compressor (20).".  	Therefore, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
In accordance with MEPP §2164.01(a), when determining whether any necessary experimentation is “undue”, a conclusion is reached by weighing at least the following factual considerations.
(A) The breadth of the claims                                                 MPEP § 2164.08
(B) The nature of the invention                                               MPEP § 2164.05(a)
(C) The state of the prior art                                                   MPEP § 2164.05(a)
(D) The level of one of ordinary skill                                       MPEP § 2164.05(b)
(E) The level of predictability in the art                                   MPEP § 2164.03
(F) The amount of direction provided by the inventor             MPEP § 2164.03
(G) The existence of working examples                                 MPEP § 2164.02
(H) The quantity of experimentation needed to make or 
 use the invention based on the content of the disclosure     MPEP § 2164.06       
(A) Concerning the breadth of the claim, it is noted that applicant is attempting to claim every conceivable way for achieving the function of "wherein (the hydrodynamic) fluid coupling makes it possible, to change the drive speed of the pre-compressor independently of the rotational speed of the common drive motor or of the separate drive of the pre-compressor." (Claim 43), as recited in the claims. Yet the specification as filed does not disclose how the hydrodynamic fluid coupling is able to perform the speed change function of the pre-compressor independently of the rotational speed of the power plant (e.g. common drive motor or separate drive motor) which rotates the pre-compressor. Thus, applicant has not enabled one of ordinary skill in the art to make and use the invention with regard to factor A. 
(B) Concerning the nature of the invention, the invention is directed to increasing the speed of a pre-compressor with a hydrodynamic fluid coupling connected to the main compressor, such that the hydrodynamic fluid coupling is able to change the speed of the pre-compressor independent of the power plant which normally drives the system. Put another way, the invention is directed to rotating the pre-compressor with the hydrodynamic fluid coupling even in the situation where the power plant driving the system is off. Thus the ability to arbitrarily “generate energy” is extremely complex, as it involves, inter alia, engineering principals which contradict the first law of thermodynamics (i.e. the law of conservation of energy). Thus applicant has not enabled one of ordinary skill in the art to make and use the invention with regard to factor B.
(C and E) Concerning the state of the prior art and the level of predictability in the art, the art of --considered but not discussed.--. 
(F and G) Concerning the amount of direction provided by the inventor and the existence of working examples, 
Independent Claim 43 states in part:
	“wherein 
the at least one main compressor (30) is driven, as is also the at least one pre- compressor (20), by a common drive motor (40) or separate drives, 
wherein the at least one pre-compressor (20) is assigned a hydrodynamic fluid coupling (55) for changing the drive speed of the pre-compressor (20), wherein this fluid coupling (55) makes it possible, to change the drive speed of the pre-compressor (20) independently of the rotational speed of the common drive motor (40) or of the separate drive of the pre-compressor (20).”
	Additionally, Figure 2 (the elected figure) in the instant application is shown below:
 
    PNG
    media_image1.png
    371
    547
    media_image1.png
    Greyscale

Figure 2 of the instant application.

	As can be seen from the evidence provided, when the relevant portion of independent claim 43 in light of the specification, 
	“wherein this fluid coupling (55) makes it possible, to change the drive speed of the pre-compressor (20) independently of the rotational speed of the common drive motor (40) or of the separate drive of the pre-compressor (20).”
There is no way of understanding how the hydrodynamic fluid coupling 55 is able to perform the speed change function independent of the power plant, since applicant does not identify any structure internal to coupling 55, which would enable speed regulation independent of the power plant, nor does applicant identify any structure external to coupling 55 which would enable speed regulation of the pre-compressor completely independent of the power plant of the system as claimed. 
Therefore, Applicant has not provided any examples of the particular steps and procedures and/or control steps the inventor intends to use in order to allow the claimed “hydrodynamic fluid coupling” to make it possible “to change the drive speed of the pre-compressor (20) independently of the rotational speed of the common drive motor (40) or of the separate drive of the pre-compressor (20).” As claimed. Thus applicant has not enabled one of ordinary skill in the art to make and use the invention with regards to factors F and G. 
Therefore, (H) the quantity of experimentation needed to make and/or use the invention would be undue, because an adequate disclosure has not been provided such with the hydrodynamic fluid coupling 55 the desired function of "to change the drive speed of the pre-compressor (20) independently of the rotational speed of the common drive motor (40) or of the separate drive of the pre-compressor (20)." As recited in independent claim 43. Thus applicant has not enabled one of ordinary skill in the art to make and use the invention in its full scope with regards to factor H.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 Claims 49 and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim element “regulating elements” are limitations that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. --the specification fails to disclose any structure that the inventor uses to achieve the claimed functions of Claim 49-- 
Further with respect to the 112 6th / 112 (f) limitations which are currently claimed, the following passage from MPEP 2181 II A is noted: In Aristocrat Techs. Australia Pty Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1336-37, 86 USPQ2d 1235, 1242 (Fed. Cir. 2008), the court stated: 
Enablement of a device requires only the disclosure of sufficient information so that a person of ordinary skill in the art could make and use the device. A section 112[(f) or pre-AIA ] paragraph 6 disclosure, however, serves the very different purpose of limiting the scope of the claim to the particular structure disclosed, together with equivalents. … For example, in Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999), the court embraced the proposition that ‘consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.’ It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] (Fed. Cir. 2007), put the point this way: "The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure."
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:

(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding Claim 55: Claim 55 states “The compressor system as claimed in claim 43, wherein the fluid of the lubrication circuit and/or cooling circuit for the bearings, the drive transmission and/or the housing cooling of the main compressor is at least partially also the working medium of the fluid coupling of the pre-compressor.” It is unclear the exact limitations the applicant is introducing here, specifically there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations set forth in these claims since it is not known what the actual structure of the "the lubrication circuit and/or cooling circuit for the bearings, the drive transmission and/or the housing cooling of the main compressor" is, in the instant application.  	Finally; depending claim(s) inherit deficiencies from the parent claim(s).   	Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 43-44, 53, 57 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Surdy (USPN 2849173) in view of Kley (USPN 8191371).
Regarding Claim 43: Surdy USPN 2849173 discloses the limitations: A compressor system (see Figure) for generating a compressed gas (Column 1 Line 70-Column 2 Line 3), having at least one main compressor (B) to which pre-compressed gas (gas from intercooler 18) is fed using at least one pre-compressor (A), wherein the at least one main compressor is driven (compressor B is driven by engine 10), as is also the at least one pre-compressor (compressor A is driven via gas turbine 14), by a common drive motor or separate drives (common drive motor or separate drives = engine 10 and gas turbine 14). 
Surdy USPN 2849173 discloses that compressor A is driven by exhaust gas from engine 10 and is a turbo-supercharger compressor (Column 1 Line 63-Column 2 Line 
However Kley USPN 8191371 discloses the limitations:  	at least one pre-compressor 2.2, wherein the at least one pre-compressor is driven by a drive motor 1 or a gas turbine 2.1 (Column 6 Line 48-Column 7 Line 12),  	wherein the at least one pre-compressor is assigned a hydrodynamic fluid coupling 5 for changing the drive speed of the pre-compressor (for accelerating the pre-compressor in operating states with only a small exhaust gas stream Column 3 Line 28-64; i.e. changing from a low speed where compressor 2.2. is driven by exhaust gases (or there is not sufficient exhaust gas to drive compressor 2.2) with turbine 2.1 via hydrodynamic coupling 5 to an accelerated higher speed where compressor 2.2 is driven by crankshaft 1.1 of internal combustion engine 1 via hydrodynamic coupling 5).
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine 14 drive for the pre-compressor A of Surdy USPN 2849173 with the controlled hydrodynamic transmission 5 of Kley USPN 8191371 in order to transmit drive power from the crankshaft 1.1 to the pre-compressor 2.2 and avoid a turbo gap at low speeds of the internal combustion engine where only a small amount of exhaust gas is generated (Column 3 Line 28-64). 
Regarding Claim 44: Surdy USPN 2849173 as modified by Kley USPN 8191371 discloses the limitations set forth in claim 43. Further Kley USPN 8191371 does disclose in the limitations: wherein both the drive speed of the hydrodynamic fluid coupling 5 and the drive speed of the pre-compressor 2.2 are adapted by means of at least one transmission (at least one transmission = 6,1.1,5.1,5.2,5.3 Column 6 Line 55-Column 7 Line 12).
Regarding Claim 53: Surdy USPN 2849173 as modified by Kley USPN 8191371 discloses the limitations set forth in claim 43. Further Surdy USPN 2849173 as modified by Kley USPN 8191371 does disclose the limitations: wherein the drive of the hydrodynamic fluid coupling (rotation of the driving clutch elements - in the prior art of Kley) is provided from the common drive motor (from turbine rotated by engine 10 - in the prior art of Surdy).
Regarding Claim 57 & 60.
Claim 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Surdy (USPN 2849173) in view of Kley (USPN 8191371) as applied to claim 43 above, and further in view of Kitchener (USPN 5697763).
Regarding Claim 56: Surdy USPN 2849173 as modified by Kley USPN 8191371 discloses the limitations set forth in claim 43. Further Surdy USPN 2849173 as modified by Kley USPN 8191371 does disclose the limitations: wherein the pre-compressor, the hydrodynamic fluid coupling and all transmission ratios (exhaust driving turbine) which are arranged for the purpose of reaching desired rotational speed are integrated into (i.e. connected to) a screw compressor (pre-compressor A of Surdy, additionally the evidence of Kitchener USPN 5697763 is used to demonstrate that the illustrated “pre-compressor A” in the prior art of Surdy USPN 2849173 is a screw compressor; Kitchener - see Figures and Column 6 Line 39-42).-- it has been held that the term "integrated" is sufficiently broad to embrace constructions united by such means as fastening and welding. In re Hotte, 177 USPQ 326, 328 (CCPA, 1973).--
Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Surdy (USPN 2849173) in view of Kley (USPN 8191371) as applied to claim 43 above, and further in view of Wollenweber (USPN 5025629).
Regarding Claim 45: Surdy USPN 2849173 as modified by Kley USPN 8191371 discloses the limitations set forth in claim 43. Further Surdy USPN 2849173 discloses that: the pre-compressor (high speed compressor A) preferably has an inlet capacity which is at least a multiple of the inlet capacity of compressor B (Column 1 Line 60-72), and compressor A has an inlet capacity of 3600 CFM operating at a pressure ratio of 4 to 1; and compressor B has an inlet capacity of 900 CFM (Column 2 Line 13-55; the 
However Wollenweber USPN 5025629 does disclose the limitations: a high pressure turbocharger compressor (12, Column 9 Line 54-63) which has a pressure ratio in excess of 4:1 (Column 10 Line 14-17) wherein the compressor is composed of at least one turbo compressor 12 which is embodied with a radial design (includes radial-compressor rotor 73, Column 9 Line 63-Column 10 Line 14). 
Hence it would have been obvious to one of ordinary skill in the art to modify the pre-compressor A of Surdy USPN 2849173 with the means 12 defining the two stage compressor of Wollenweber USPN 5025629 in order to extend the performance map of the turbocharger and/or meet the air requirements of very highly rated engines at the highest possible compressor efficiency point (Column 10 Line 42-62).
Claims 43-45, 48, 51, and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel (USPN 5385449) in view of Kley (USPN 8191371).
Regarding Claim 43: Wenzel USPN 5385449 discloses the limitations: 
A compressor system (system of Figure 1| Figure 3| Figure 4| Figure 5| Figure 6) for generating a compressed gas (Column 3 Line 19-41) having at least one main compressor 50 to which pre-compressed gas is to be fed using at least one pre-compressor (one pre-compressor 20 shown in Figure 1| more than one pre-compressor 21,23 shown in Figures 3-6), wherein the at least one main compressor is driven (driven by heat engine 40 - Column 4 Line 60-62), as is also the at least one pre-compressor, by a common drive motor or separate drives (common drive motor or separate drives = 
However Kley USPN 8191371 discloses the limitations:  	at least one pre-compressor 2.2, wherein the at least one pre-compressor is driven by a drive motor 1 or a gas turbine 2.1 (Column 6 Line 48-Column 7 Line 12),  	wherein the at least one pre-compressor is assigned a hydrodynamic fluid coupling 5 for changing the drive speed of the pre-compressor (for accelerating the pre-compressor in operating states with only a small exhaust gas stream Column 3 Line 28-64; i.e. changing from a low speed where compressor 2.2. is driven by exhaust gases (or there is not sufficient exhaust gas to drive compressor 2.2) with turbine 2.1 via hydrodynamic coupling 5 to an accelerated higher speed where compressor 2.2 is driven by crankshaft 1.1 of internal combustion engine 1 via hydrodynamic coupling 5).
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each respective gas turbine drive for the at least one pre-compressor (20 - Figure 1 | 21,23 - Figures 3-6) of Wenzel USPN 5385449 with the controlled hydrodynamic transmission 5 of Kley USPN 8191371 in order to transmit drive power from the crankshaft 1.1 to the pre-compressor 2.2 and avoid a turbo gap at low speeds of the internal combustion engine where only a small amount of exhaust gas is generated (Column 3 Line 28-64).
Regarding Claim 44: Wenzel USPN 5385449 as modified by Kley USPN 8191371 discloses the limitations set forth in claim 43. Further Kley USPN 8191371 does disclose the limitations: wherein both the drive speed of the hydrodynamic fluid 
Regarding Claim 45: Wenzel USPN 5385449 as modified by Kley USPN 8191371 discloses the limitations set forth in claim 43. Further Wenzel USPN 5385449 does disclose the limitations: wherein the pre-compressor is composed of at least one turbo compressor which is embodied with a radial design (Column 3 Line 36-41).
Regarding Claim 48: Wenzel USPN 5385449 as modified by Kley USPN 8191371 discloses the limitations set forth in claim 43. Further Wenzel USPN 5385449 as modified by Kley USPN 8191371  does disclose the limitations: wherein at least two turbo compressors are arranged as pre-compressors (Wenzel - 21,23 - see Figure 4 & Figure 6) with serial intake in order to increase the admission pressure (Wenzel - as shown in Figures 4 and 6), said turbo compressors being driven by one or more fluid couplings (each pre-compressor is driven with a respective hydrodynamic transmission of Kley); and wherein at least one intermediate cooler (Wenzel - 90) is arranged between the at least two turbo compressors in order to improve the efficiency (Wenzel - Column 3 Line 48-60).
Regarding Claim 51
Regarding Claim 54: Wenzel USPN 5385449 as modified by Kley USPN 8191371 discloses the limitations set forth in claim 43. Further Wenzel USPN 5385449 does disclose the limitations: wherein the compressor system comprises one or more screw compressors (Column 3 Line 19-26) with or without fluid injection (without) and at least one radial turbo compressor for pre-compressing the gas (radial wheel on the turbine side and the compressor side - Column 3 Line 31-42).
Claims 43-45, 49, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel (USPN 6726457) in view of Adleff (USPN 7426826) and Surdy (USPN 2849173).
Regarding Claim 43: Wenzel USPN 6726457 discloses the limitations: a compressor system (see Figure) for generating a compressed gas having at least one main compressor 50 to which pre-compressed gas is to be fed using at least one pre-compressor (21 or 20,21), wherein the at least one main compressor is driven (driven by element 50), as is also the at least one pre-compressor (driven by exhaust turbine(s) for 21 or 20,21), by a common drive motor or separate drives (common drive motor or separate drives = diesel engine 40 and turbine(s) for 21 or 20,21). 
Wenzel USPN 6726457 further states that: exhaust pipe 41 and valve 106 are used to deliver exhaust to the turbines driving elements 20,21 (Column 2 Line 25-35, Column 5 Line 5-10). 
Wenzel USPN 6726457 is silent regarding the limitations: wherein at least one pre-compressor is assigned a hydrodynamic fluid coupling for changing the drive speed of the pre-compressor.
However, Adleff USPN 7426826 does disclose the limitations: compressor system (Figure 1-2) for generating a compressed gas having at least one main compressor 3, wherein the at least one main compressor is driven (driven by engine 2 in Figure 1&3, clutch connecting engine 2 and compressor 3 disengaged in Figure 2&4), wherein a hydrodynamic fluid coupling 1 for driving the main compressor when engaged is provided (Column 3 Line 5-54). Adleff USPN 7426826 is silent regarding the limitations: at least one pre-compressor is assigned a hydrodynamic fluid coupling for changing the drive speed of the pre-compressor.
However, Surdy USPN 2849173 discloses the limitations: compressor system for generating a compressed gas having at least one main compressor B to which pre-compressed gas is to be fed using at least one pre-compressor A, wherein the at least one main compressor is driven through a clutch in housing 12 of internal combustion engine 10 (Column 1 Line 38-72), wherein at least one pre-compressor A is assigned a coupling (i.e. assigned clutch in housing 12) for changing the drive speed of the pre-compressor (i.e. for bringing the pre-compressor A up to speed; compressor A is driven by exhaust gas from engine 10 and is a turbo-supercharger compressor (Column 1 Line 63-Column 2 Line 12) and initially compressor B is de-clutched until the exhaust gas from engine 10 is sufficient to rotate turbine 14 and drive compressor A (Column 2 Line 29-37).
Hence it would have been obvious, to one  of ordinary skill in the art before the effective filing date of the claimed invention to modify the engine 40 and driving connection of main compressor 50 in the supercharged compressor system of Wenzel USPN 6726457 with the hydrodynamic coupling 1 of  Adleff USPN 7426826 (which 
Regarding Claim 44: Wenzel USPN 6726457 as modified by Adleff USPN 7426826 and Surdy USPN 2849173 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 43. Further Wenzel USPN 6726457 and  Adleff USPN 7426826 do disclose the limitations: wherein both the drive speed of the hydrodynamic fluid coupling (Adleff - engagement of the coupling, Column 3 Line 34-60) and the drive speed of the pre-compressor (Wenzel - drive speed of turbine rotating the pre-compressor, Column 2 Line 29-62) are adapted by at least one transmission (Adleff - fluid network providing pressurized fluid such as oil to the hydrodynamic coupling Column 3 Line 34-60 | Wenzel - exhaust pipe 41 delivering exhaust gas to drive turbines Column 2 Line 29-62). 
Regarding Claim 45: Wenzel USPN 6726457 as modified by Adleff USPN 7426826 and Surdy USPN 2849173 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 43. Further Wenzel USPN 6726457 does disclose the limitations: Wherein the pre-compressor (21) is composed of at least one turbo compressor (Column 2 Line 47-62) which is embodied with a radial design (i.e. wheel geometry of the pre-compressor, Column 2 Line 47-62).
Regarding Claim 49: Wenzel USPN 6726457 as modified by Adleff USPN 7426826 and Surdy USPN 2849173 discloses in the above mentioned Figures and 
Regarding Claim 51: Wenzel USPN 6726457 as modified by Adleff USPN 7426826 and Surdy USPN 2849173 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 43. Further Wenzel USPN 6726457 does disclose the limitations: wherein an intermediate cooler (91) is arranged between the pre-compressor (21) and the main compressor (50) in order to improve the efficiency (the prior art ow Wenzel addresses these limitations within the same confines as the instant application).
Claims
 Due to the degree of uncertainty and the considerable speculation and/or assumptions that must be made with regards to the claim language recited (as identified in the 112 rejections above), the examiner is unable to make a determination on patentability as the proper interpretation of claim 55 filed on 07/10/2019 is not clear. See MPEP 2173.06 II.

Allowable Subject Matter
Claim 52 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.  	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125).
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).
/JOSEPH S. HERRMANN/           Examiner, Art Unit 3746
                                                                                                                                                                                             /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746